Citation Nr: 1516958	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for a lipoma on the right anterior lumbar area.

2.  Entitlement to an initial compensable rating for a lipoma on the right upper extremity.

3.  Entitlement to an initial compensable rating for a lipoma on the left upper extremity.

4.  Entitlement to an initial compensable rating for a lipoma on the trunk of the body.

5.  Entitlement to an initial rating higher than 10 percent for residuals of viral encephalitis from January 20, 2006 to April 30, 2009, and a separate compensable rating thereafter.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals on appeal from August 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The August 2006 rating decision, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C, and the December 2009 decision, in part, granted service connection and initial ratings for lipomas of the right and left upper extremities, right anterior lumbar area, and trunk of the body, and residuals of viral encephalitis.

An August 2012 rating decision assigned a 10 percent rating for residuals of viral encephalitis from January 20, 2006 to April 30, 2009; after that date, the disability was included as part of the Veteran's 100 percent schedular rating for posttraumatic stress disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In substantive appeals received in January 2007 and July 2012, the Veteran requested to testify during a hearing at the RO before a Veterans Law Judge (Board hearing).  Although in his January 2010 substantive appeal, regarding his claim for compensation under 38 U.S.C.A. § 1151 for hepatitis C, the Veteran indicated that he did not want a Board hearing, he subsequently requested a hearing on this issue in December 2014.  

In January 24, 2007, August 5 and December 16, 2014, and February 5, 2015 letters, the RO advised the Veteran that he was placed on the list of persons wanting to appear at the RO for a Board hearing.  However, he has not yet had the requested hearing, and one should be scheduled on remand.  

The December 2009 rating decision granted service connection for residuals of viral encephalitis that was assigned an initial noncompensable disability evaluation.  In a signed statement received in February 2010, the Veteran disagreed with the initial disability rating assigned in the RO's decision.  Although as noted in the Introduction, the RO subsequently assigned a 10 percent rating for residuals of viral encephalitis from January 20, 2006 to April 30, 2009 (after that date, the disability was included as part of the Veteran's 100 percent schedular rating for posttraumatic stress disorder), this does not constitute  a complete grant of the benefit sought on appeal.  The issue must therefore be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding entitlement to an initial rating higher than 10 percent for residuals of viral encephalitis from January 20, 2006 to April 30, 2009, and a separate compensable rating thereafter, including appellate rights.

2. Schedule the Veteran for a Travel Board hearing at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




